PER CURIAM.
Myron Weaver timely appeals the trial court’s order denying his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant argues he is entitled to an additional 54 days credit for time served in jail on a warrant for violation of probation in case number 00-1283.
The trial court denied relief, concluding that he is not entitled to any additional credit, but the court did not attach any portions of the record to refute Appellant’s claim. Failure to provide record attachments refuting the movant’s claim is reversible error. Collins v. State, 805 So.2d 73, 74 (Fla. 4th DCA 2002).
We reverse and remand for the trial court to provide records that show Appel*609lant is not entitled to the requested relief, or to award additional credit.
STONE, STEVENSON, and HAZOURI, JJ., concur.